              Case 2:21-cv-00112-JCC Document 27 Filed 08/25/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9      BRIAN ECHARD, on behalf of himself and                CASE NO. C21-0112-JCC
        all others similarly situated,
10
                                  Plaintiff,                  MINUTE ORDER
11
                   v.
12
        WELLS FARGO BANK, N.A.,
13
                                  Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court sua sponte. It appears that none of the events relating

18 to Plaintiff’s claims are located in Washington, that none of the witnesses or evidence in this

19 case is located in Washington, and that this case requires an application of Ohio law. (See

20 generally Dkt. No. 1.) The parties are therefore ORDERED TO SHOW CAUSE why venue in

21 this matter should not be transferred to the Southern District of Ohio pursuant to 28 U.S.C.

22 §§ 1391(b) and 1404. The parties must respond to this Minute Order, either jointly or separately,

23 on or before September 3, 2021.

24          The Clerk is DIRECTED to renote Defendant’s motion for a judgment on the pleadings

25 (Dkt. No. 19) to September 3, 2021.

26 //



     MINUTE ORDER, C21-0112-JCC
     PAGE - 1
             Case 2:21-cv-00112-JCC Document 27 Filed 08/25/21 Page 2 of 2




 1            DATED this 25th day of August 2021.
                                                    Ravi Subramanian
 2                                                  Clerk of Court
 3
                                                    s/Sandra Rawski
 4                                                  Deputy Clerk

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C21-0112-JCC
     PAGE - 2
